Citation Nr: 0204565	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  94-46 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,229.87.

(The issue of entitlement to an increased disability 
evaluation for service-connected cytomegalic inclusion 
disease will be the subject of a separate decision to be 
issued simultaneously herewith.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1990.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2000, it was remanded to the 
Wichita, Kansas VA Regional Office's (RO's) Committee on 
Waivers and Compromises (Committee).  In December 2001, the 
Committee issued a supplemental statement of the case that 
continued the denial of the veteran's request for a waiver.  


FINDINGS OF FACT

1.  The veteran was granted service connection for 
cytomegalic inclusion disease and assigned a 30 percent 
evaluation by a May 1990 rating decision.

2.  On April 12, 1993, the veteran called the RO and stated 
that he was unavailable for a compensation examination 
because he was incarcerated.  In July 1993, the RO obtained a 
statement from the Farmington Correctional Center that the 
veteran had been convicted of a felony and incarcerated since 
July 24, 1992.  Based upon this information, VA proposed to 
reduce the veteran's VA disability compensation to 10 
percent, effective from September 23, 1992.

3.  In December 1993, the veteran's disability compensation 
benefits were reduced to 10 percent effective from September 
23, 1993, based on his incarceration.  This action created an 
overpayment of $2,299.87.

4.  In an October 2001, rating decision, the evaluation of 
the veteran's service-connected cytomegalic inclusion disease 
was increased from a 30 percent rating to a 100 percent 
rating, effective October 31, 1995, resulting in a 
retroactive award of $125,016.00.  

5.  The veteran was a fault in the creation of the 
indebtedness in the amount of $2,299.87.  VA was without 
fault in its creation.  Collection of the overpayment would 
not deprive the veteran of basic necessities or nullify the 
objective for which the benefits were intended; and a failure 
to make restitution would result in unfair gain to the 
veteran.


CONCLUSION OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $2,299.87 was properly created.  38 U.S.C.A. §5313 (West 
1991); 38 C.F.R.§ 3.665 (2001).

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $2,299.87 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to a waiver of a pension 
overpayment.  The veteran filed a substantially complete 
application in December 1993.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  At the time 
that the veteran filed his claim in January 1994, he provided 
a financial status report that was pertinent to his request 
for a waiver.  In 1997, he was given an opportunity to submit 
an updated financial status report but failed to do so.  He 
was advised by the RO of the type of evidence lacking to 
demonstrate entitlement to a waiver of his disability 
compensation overpayment in the January 1994 waiver decision; 
the May 1994 statement of the case; the August 1994 
supplemental statement of the case; the December 1996 remand 
from the Board; the April 1997 supplemental statement of the 
case; the July 2000 remand from the Board; and a December 
2001 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained pertinent financial records 
pertaining to the overpayment, and financial information from 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  There is more than sufficient evidence of record 
to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO and the committee, and thus VA has satisfied its 
duties to inform and assist the appellant in this case.  
There is no prejudice to the veteran in the Board's 
consideration of the VCAA regulations in the first instance, 
as the regulations do not provide additional substantive 
rights than those provided by the VCAA.  Further development 
and further expending of VA's resources is not warranted.  

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that the veteran was granted service 
connection for cytomegalic inclusion disease and assigned a 
30 percent evaluation by a May 1990 rating decision.  Based 
upon that decision, the veteran was awarded VA disability 
compensation benefits and was notified of his rights and 
responsibilities related to receipt of VA benefits.

On April 12, 1993, the veteran called the RO and stated that 
he was unavailable for a compensation examination because he 
was incarcerated.  In July 1993, the RO obtained a statement 
from the Farmington Correctional Center that the veteran had 
been convicted of a felony and incarcerated since July 24, 
1992.  Based upon this information, VA proposed to reduce the 
veteran's VA disability compensation to 10 percent, effective 
from September 23, 1992.

In December 1993, the veteran's disability compensation 
benefits were reduced to 10 percent effective from September 
23, 1993, based on his incarceration.  This action created an 
overpayment of $2,299.87.

In January 1994, the veteran requested a waiver of the 
overpayment of $2,299.87 and submitted a financial status 
report.  In his financial status report, the veteran, who was 
incarcerated at the time, reported $247 in monthly net income 
from "Army compensation."  He did not report any VA 
disability compensation income.  He reported $0 in monthly 
expenses.  

In February 1994, the veteran submitted a second financial 
status report.  In this financial status report, the veteran, 
who was incarcerated at the time, reported $0 in monthly net 
income.  He did not report any VA disability compensation 
income or "Army compensation."  He reported $40 in monthly 
expenses for cigarettes.  Following the veteran's release 
from incarceration, he was given several opportunities to 
update his financial status report but failed to do so.  

The Committee denied the veteran's request for waiver in an 
January 1994 decision on the basis that collection of the 
debt would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment, that the veteran had been 
unjustly enriched by receiving benefits to which he was not 
entitled, and that recovery of the overpayment would not 
create undue financial hardship.

In an October 2001, rating decision, the evaluation of the 
veteran's service-connected cytomegalic inclusion disease was 
increased from a 30 percent rating to a 100 percent rating, 
effective October 31, 1995, resulting in a retroactive award 
of $125,016.00.  

In a December 2001 supplemental statement of the case, the 
Committee stated that "the original overpayment of benefits 
was recouped years ago."  

Analysis

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991); 38 C.F.R.§ 
3.665 (2001).

Upon review of the evidence, the Board notes that the veteran 
has not contested the amount of the overpayment.  In light of 
this fact and the provisions of 38 U.S.C.A. § 5313 (West 
1991); 38 C.F.R.§ 3.665 (2001), the Board finds that the 
overpayment of VA disability compensation benefits in the 
amount of $2,299.87 was solely the consequence of the 
veteran's own action and thus properly created.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991).  The Board's review of the record reflects that the 
Committee has resolved this question in favor of the veteran, 
finding, in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The following is pertinent to this 
matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to the 
veteran are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

It is the veteran's contention that he should not have to 
repay the overpayment since he was not aware of the 
requirement that he inform the VA in the event of his 
incarceration.  He argues that since he did not intend to 
deceive the VA for purposes of obtaining benefits, he should 
not be held responsible for the repayment of those benefits 
he received to which he was not entitled.  He has requested a 
waiver on that basis.  

The Board notes that the record contains no documentation of 
record from the veteran or otherwise prior to April 1993 
indicating that he was incarcerated.  Thus, there was no 
fault on the part of the VA in the creation of the 
overpayment.

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  In terms of fault, the veteran has simply 
stated that he did not intend to deceive the VA for purposes 
of obtaining benefits, and thus he should not be held 
responsible for the repayment of those benefits he received 
to which he was not entitled.  Essentially, a person who is a 
recipient of VA compensation benefits must notify the VA of 
all circumstances which will affect his or her entitlement to 
receive the benefit being paid.  After consideration of the 
record, the Board concurs with the RO that the veteran was at 
fault in the creation of the overpayment.  The veteran had 
constructive, if not actual notice that his incarceration 
would effect his ability to receive VA disability 
compensation payments.  Prior to and during his 
incarceration, the veteran's benefit payments were mailed to 
him at his last known address of record.  At the very least, 
the veteran should have informed the VA of his change of 
address.  Nonetheless, the veteran did not report to the VA 
in a timely manner his incarceration.  In essence, the 
veteran's fault is not mitigated by his erroneous belief that 
his lack of intent to commit fraud should preclude a finding 
of fault on his part.  Simply put, but for the veteran's 
failure to timely report his incarceration, the overpayment 
would not have been created.  Thus, all fault in the creation 
of the debt rests with the veteran.  

As to whether the repayment of overpayment resulted in or 
would result in financial hardship, the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  It appears that the 
overpayment has already been recovered by incremental 
deductions taken from the veteran's monthly VA compensation 
payments.  It also appears that the veteran was incarcerated 
in a correctional institution at the State's expense at the 
time that the majority of the recovery of the overpayment was 
made.  During that time, given his circumstances, there is no 
reason to believe that he was deprived of the basic 
necessities nor was there a nullification of the objective 
for which the benefits were intended because of the recovery 
of the overpayment.  There is no evidence that he was forced 
to endure a lack of food, clothing, or shelter as a result of 
the collection of the debt.  Although the financial 
statements submitted by the veteran at the time that he 
applied for the waiver in 1994 showed little or no income, 
they also showed that the veteran had no expenses for 
necessities.  The veteran was provided with an opportunity to 
provide updated financial information upon his release from 
incarceration, but failed to do so.  Moreover, in an October 
2001, rating decision, the evaluation of the veteran's 
service-connected cytomegalic inclusion disease was increased 
from a 30 percent rating to a 100 percent rating, effective 
October 31, 1995, resulting in a retroactive award of 
$125,016.00.  Thus, there is no indication that recovery of 
the overpayment at issue had caused or would cause undue 
hardship.

Of equal significance is the finding that failure to make 
restitution would result in the veteran's unjust enrichment 
by virtue of the fact that he retained money to which he was 
not legally entitled.  The veteran in this case did not, 
according to the available record, change his position due to 
his detriment and as a result of the award of VA compensation 
benefits.

Based on the record, the Board is not persuaded that recovery 
of the overpayment would be unfair, unconscionable, or 
unjust.  This is so particularly since the veteran continued 
to accept VA compensation benefits at a time when he was 
incarcerated and was not entitled to those benefits.  The 
Board finds, therefore, that under the principles of equity 
and good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the veteran's compensation 
overpayment indebtedness in the amount of $2,299.87.  The end 
result would not be unduly favorable or adverse to either the 
Government or the veteran.  The evidence in this case is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).  Accordingly, the prior 
decision of the RO is affirmed, and the veteran's request for 
a waiver is denied. 


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $2,299.87 is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

